Exhibit 10.3

SCHEDULE I

TO THE

SECURITY AGREEMENT

DEFINITIONS LIST

“Acquisition Date Accrued Interest” means, with respect to any Mortgage Loan or
Additional Balance, the amount of interest, if any, accrued and unpaid on the
date of acquisition of such Mortgage Loan or Additional Balance by the
Purchaser.

“Additional Balance” means, with respect to any HELOC, the outstanding principal
balance of any Draw or Draws after the Closing Date for such HELOC elected to be
sold, upon the Seller’s election, by the Seller to the Purchaser pursuant to
Section 2.1(a) of the Mortgage Loan Purchase and Servicing Agreement but
excluding any Excluded Amounts.

“Administrator” means New Century Mortgage Corporation, a California
corporation.

“Affiliate” means, with respect to a Person, any other Person which directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, such Person. The term “control” means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of the relevant Person.

“Agency” or “Agencies” means any of Fannie Mae, Freddie Mac, any FHLB or Ginnie
Mae, as applicable.

“Agency Custodial Agreement” means the custodial agreement entered into with
Ginnie Mae, Fannie Mae, any FHLB, or Freddie Mac, as applicable, pursuant to
which a custodian will act as document custodian for a pool or pools of Mortgage
Loans to be formed to back Agency Securities.

“Agency Securities” means securities backed by a pool or pools of Mortgage
Loans, which are issued and guaranteed by the applicable Agency.

“Aggregate Extended Note Monthly Interest” means, with respect to all Classes of
Extended Notes, the sum of all Extended Note Monthly Interest.

“Allocated Expenses” means the Issuer’s expenses (other than Reimbursable
Expenses), including, without limitation, Rating Agencies fees and expenses, the
Administrator fees and expenses, the Owner Trustee fees and expenses, Depositary
fees and expenses, Indenture Trustee fees and expenses, Collateral Agent fees
and expenses, Custodian fees and expenses, due diligence fees (such due
diligence fees not to exceed $15,000 in any quarter) and other anticipated costs
and fees; provided, however, that in no event may the cumulative amount of
Allocated Expenses in any calendar year exceed the Budget Expense Limit.

“Allocated Expenses Account” shall have the meaning specified in Section 6.06 of
the Security Agreement.

“Annual Noteholders Tax Statement” is defined in Section 6.4(b) of the Base
Indenture.

“Appraised Value” means the lower of (x) the value set forth in an appraisal
(or, with respect to HELOCs, other documentation or evidence of value which is
generally acceptable to prudent lending institutions with respect to home equity
lines of credit) made in connection with the origination of the related Mortgage
Loan as the value of the Mortgaged Property, and (y) the Purchase Price of the
related Mortgaged Property if the Mortgage Loan was made in connection with the
acquisition of the related Mortgaged Property.

“Approved Seller” means an approved seller under the applicable Guidelines.

“Approved Servicer” means an approved servicer under the applicable Guidelines.

“Assets” means any interest of any kind in any assets or property of any kind
tangible or intangible, real, personal or mixed, now owned or hereafter acquired
by the Issuer or such other Person as the context may require.

“Assigned Collateral” has the meaning specified in Section 5.01 of the Security
Agreement.

“Assignment of Mortgage” means an assignment of mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Purchaser.

“Authenticating Representative” shall have the meaning specified in
Section 3.03(b) of the Security Agreement.

“Authorized Officer” means as to the Issuer, any authorized employee or agent of
the Administrator.

“Available Amount” shall mean on any day, in relation to the Reserve Fund,
as the case may be, the aggregate amount on deposit in the Reserve Fund as of
such day.

“Average Outstanding Purchase Price” means, with respect to any Remittance
Period, (i) the sum of the Outstanding Purchase Prices of such Mortgage Loan at
the end of each day during such Remittance Period, divided by (ii) the number of
days in such Remittance Period. For the avoidance of doubt, the Outstanding
Purchase Price on any day of a Terminated Loan or any other Mortgage Loan not
owned by the Issuer or outstanding at the end of any day shall be zero.

“Bailee Letter” means a bailee letter in the form attached as Exhibit E to the
Custodial Agreement, as part of the Transmittal Letter.

“Bankruptcy Code” means The Bankruptcy Reform Act of 1978, as amended from time
to time, and as codified as 11 U.S.C. Section 101 et seq.

“Base Indenture” means the base indenture, dated as of the Initial Closing Date,
by and between the Issuer and the Indenture Trustee, as the same may be at any
time further amended, modified or supplemented, exclusive of any Indenture
Supplements.

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Benefit Plan or a Multiemployer
Plan and which is maintained or otherwise contributed to by any member of the
ERISA Group.

“Benefit Plan” means (i) an “employee benefit plan” as defined in Section 3(3)
of ERISA and which is subject to Title I of ERISA, (ii) a “plan” as defined in
Section 4975 of the Code and which is subject to Section 4975 of the Code or
(iii) an entity deemed to be investing the “plan assets” (within the meaning of
29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of ERISA) of any such
employee benefit plan or plan, including without limitation an insurance company
general account.

“Bid Price” has the meaning assigned to such term in Section 4.2(e) of the
Mortgage Loan Purchase and Servicing Agreement.

“BIF” means the Bank Insurance Fund or any successor thereto.

“Book-Entry Notes” means beneficial interests in the Notes, ownership and
transfers of which shall be evidenced or made through book entries by a Clearing
Agency as described in Section 2.19 of the Base Indenture; provided that after
the occurrence of a condition whereupon book-entry registration and transfer are
no longer permitted and Definitive Notes are issued to the Note Owners, such
Definitive Notes shall replace Book-Entry Notes.

“Borrowing Base Test” means, as of any date of determination, the sum of (A) the
Credits Outstanding on such day and (B) the Principal Amount of all Series of
Subordinated Notes including the aggregate amount, if any, of Principal Amount
Charge-Offs which have not been reinstated as of such date, will not exceed the
sum of (A) the excess of the aggregate Outstanding Purchase Price of the
Mortgage Loans over the aggregate Outstanding Purchase Price of any Defaulted
Loans owned by the Issuer on such day, (B) the Capitalized Interest Component on
such day, and (C) any cash and Eligible Investments in the Collateral Account
held by the Issuer on such day (to the extent not included in the definition of
Credits Outstanding).

“Budget Expense Limit” shall mean $3,000,000 or such other amount as each Swap
Counterparty and the Issuer may agree to in writing from time to time with
Rating Agency Confirmation.

“Business Day” means any day other than (i) Saturday and Sunday or (ii) a day on
which banking institutions or foreign exchange markets in New York City are
authorized or required by law, regulation or executive order to be closed for
business.

“Calculation Agent” means New Century Mortgage Corporation.

“Calculation Period” shall have the meaning specified in the Interest Rate
Swaps.

“Capitalized Interest Component” means, as of any date of determination, the
Principal Component of Secured Liquidity Notes which represents payment of the
Interest Component or capitalized interest on matured Secured Liquidity Notes to
the extent not previously deposited in the Secured Liquidity Note Account
pursuant to Section 6.03(b)(iii) of the Security Agreement.

“Carry-Over Interest Shortfall” is defined in Section 2.6 of the Base Indenture.

“Cash Equivalent Investment” means at any time, (a) securities with maturities
of ninety (90) days or less from the date of acquisition issued or fully
guaranteed or insured by the United States Government or any agency thereof,
(b) certificates of deposit and eurodollar time deposits with maturities of
ninety (90) days or less from the date of acquisition and overnight bank
deposits of any commercial bank having capital and surplus in excess of
$500,000,000, (c) repurchase obligations of any commercial bank satisfying the
requirements of clause (b) of this definition, having a term of not more than
seven days with respect to securities issued or fully guaranteed or insured by
the United States Government, (d) commercial paper of a domestic Company rated
at least “A-1+” or the equivalent thereof by S&P or “P-1” or the equivalent
thereof by Moody’s, and in either case maturing within ninety (90) days after
the date of acquisition, (e) securities with maturities of ninety (90) days or
less from the date of acquisition issued or fully guaranteed by any state,
commonwealth or territory of the United States, by any political subdivision or
taxing authority of any such state, commonwealth or territory or by any foreign
government, the securities of which state, commonwealth, territory, political
subdivision, taxing authority or foreign government (as the case may be) are
rated at least “A” by S&P or “A2” by Moody’s, (f) securities with maturities of
ninety (90) days or less from the date of acquisition backed by standby letters
of credit issued by any commercial bank satisfying the requirements of clause
(b) of this definition, or (g) shares of money market mutual or similar funds
which invest exclusively in assets satisfying the requirements of clauses (a)
through (f) of this definition.

“Cede” means Cede & Co., a nominee of DTC, or any successor thereto.

“Certification” means a certification in the form as Exhibit A to the Custodial
Agreement delivered to the Collateral Agent by the Custodian covering the
Mortgage Loans included in a Transfer Supplement as set forth in Section 4 of
the Custodial Agreement.

“Class” means (x) with respect to any Secured Liquidity Notes, any Secured
Liquidity Notes with the same issuance date and Expected Maturity or any
Extended Notes with the same issuance date and Final Maturity, and (y) with
respect to any Subordinated Notes, has the meaning given in the related
Supplement.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act or any successor provision thereto
or Euroclear and Clearstream. The initial Clearing Agency shall be DTC,
Euroclear and Clearstream.

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

“Clearstream” means Clearstream Banking, societe anonyme.

“Closing Date” means the closing date specified in any Transfer Supplement,
which is the date as to which the sale of any Portfolio is designated to occur.

“Code” or “Internal Revenue Code” means the Internal Revenue Code of 1986,
as amended, reformed or otherwise modified from time to time, and any successor
statute of similar import, in each case as in effect from time to time, and
applicable U.S. Department of the Treasury regulations issued pursuant thereto.
References to sections of the Code also refer to any successor sections.

“Collateral” shall mean the Assigned Collateral, the Collateral Account and the
Deposited Funds.

“Collateral Account” means the Eligible Account maintained by the Collateral
Agent as more fully described in Section 6.01 of the Security Agreement.

“Collateral Agent” means Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as Collateral Agent under the Security Agreement,
or any successor Collateral Agent under the Security Agreement.

“Collection Account” shall mean the collection account established pursuant to
Section 4.5 of the Mortgage Loan Purchase and Servicing Agreement and maintained
by the Servicer.

“Collections” means all payments on the Collateral.

“Combined LTV” or “CLTV” or “Combined Loan-to-Value Ratio” means (a) with
respect to any Mortgage Loan other than HELOCs, as of the date of origination,
the ratio (expressed as a percentage) on such date of (x) the outstanding
principal amount of such Mortgage Loan, plus the outstanding principal balance
of any senior or junior lien mortgage loan which is secured by a lien on the
same Mortgaged Property, to (y) the lesser of (i) the most recently obtained
Appraised Value of the Mortgaged Property and (ii) if such Mortgage Loan was
made to finance the acquisition of the related Mortgaged Property, the purchase
price of the Mortgaged Property, and (b) with respect to any HELOC, the ratio
(expressed as a percentage) as of any date of (x) the Credit Limit for such
HELOC, plus the outstanding principal balance of any first lien mortgage loan
which is secured by a lien on the same Mortgaged Property, to (y) the lesser of
(i) the most recently obtained Appraised Value of the Mortgaged Property and
(ii) if such HELOC was made in conjunction with the acquisition of the related
Mortgaged Property, the purchase price of the Mortgaged Property.

“Company” means New Century Mortgage Corporation.

“Condemnation Proceeds” as to each Mortgage Loan, means all awards or
settlements in respect of a Mortgaged Property, whether permanent or temporary,
partial or entire, by exercise of the power of eminent domain or condemnation,
to the extent not required to be released to the Mortgagor pursuant to the terms
of the related Loan Documents or, with respect to HELOCs, to any holder of a
mortgage senior to the lien of the related Mortgage (but excluding any Excluded
Amounts with respect to any HELOC).

“Conforming Loan” means a Mortgage Loan which conforms to the Guidelines of the
Agencies as such guidelines are modified by Freddie Mac, Fannie Mae, any FHLB,
and Ginnie Mae from time to time with respect to mortgage loans originated or
purchased by the Sellers.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (a) with respect to any
indebtedness, lease, dividend, letter of credit or other obligation of another
if the primary purpose or intent thereof by the Person incurring the Contingent
Obligation is to provide assurance to the obligee of such obligation of another
that such obligation of another will be paid or discharged, or that any
agreements relating thereto will be complied with, or that the holders of such
obligation will be protected (in whole or in part) against loss in respect
thereof or (b) under any letter of credit issued for the account of that Person
or for which that Person is otherwise liable for reimbursement thereof.
“Contingent Obligation” shall include (a) the direct or indirect guarantee,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making, discounting with recourse or sale with recourse by such
Person of the obligation of another and (b) any liability of such Person for the
obligations of another through any agreement (contingent or otherwise) (i) to
purchase, repurchase or otherwise acquire such obligation or any security
therefor, or to provide funds for the payment or discharge of such obligation
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), (ii) to maintain the solvency of any balance sheet item, level of
income or financial condition of another or (iii) to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, if in the case of any agreement described under sub-clause (i)
or (ii) of this sentence the primary purpose or intent thereof is as described
in the preceding sentence. The amount of any Contingent Obligation shall be
equal to the amount of the obligation so guaranteed or otherwise supported.

“Contractual Obligation” as to any Person, means any material provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or any material provision of any
security issued by such Person.

“Corporate Trust Office” shall mean, with respect to the Collateral Agent, the
principal office of the Collateral Agent at which at any particular time its
corporate trust business shall be administered which office at the date of the
execution of the Security Agreement is located at 60 Wall Street, MS NYC
60-2606, New York, NY 10005, Attention: Commercial Paper Group, or at any other
time at such other address as the Collateral Agent may designate from time to
time by notice to the Noteholders and the Issuer.

“Credit Amount” means, on any day, an amount equal to the sum of (x) the
Principal Amount of the outstanding Subordinated Notes including any Principal
Amount Charge-Offs not reinstated as of such date; (y) the Available Amount in
the Reserve Fund on such day; and (z) the Overcollateralization Amount on such
day.

“Credit Amount Percentage” means the percentage specified in the Side Letter.

“Credit Limit” means the maximum unpaid principal balance for each HELOC
permitted under the terms of the related Credit Line Agreement.

“Credit Line Agreement” means the related credit line account agreement for a
HELOC executed by the related Mortgagor and any amendment or modification
thereof.

“Credits Outstanding” means, as of the close of business on any day (1) the
Principal Component of all outstanding Secured Liquidity Notes, plus (2) the
aggregate principal amount of all outstanding Extended Notes.

“Credit Repositories” means each of Equifax, Experian and Trans Union Credit
Information Company and their successors and assigns.

“Custodial Agreement” means the Custodial Agreement, dated as of the Initial
Closing Date, entered into among the Sellers, the Servicer, the Issuer, the
Collateral Agent and the Custodian, as the same may at any time be amended,
modified or supplemented.

“Custodian” means Deutsche Bank National Trust Company, not in its individual
capacity but solely as Custodian under the Custodial Agreement, or any successor
Custodian under the Custodial Agreement.

“Customary Servicing Procedures” means procedures (including collection
procedures) that the Servicer customarily employs and exercises in servicing and
administering mortgage loans and home equity lines of credit for its own account
which are in accordance with accepted mortgage loan and home equity lines of
credit servicing practices of prudent prime mortgage lenders in the jurisdiction
in which the Mortgaged Property is situated for properties of a similar type.

“Cut-Off Date” means (i) with respect to the repurchase of a Mortgage Loan by a
Seller or the Servicer pursuant to Sections 3.3, 6.2 or 7.1 of the Mortgage Loan
Purchase and Servicing Agreement, the date of such repurchase and (ii) with
respect to any other sale by the Purchaser of a Mortgage Loan, the time and date
established by the Purchaser and the Mortgage Loan Buyer as the time and date on
and after which all principal and interest collected and other benefits accruing
on the Mortgage Loan shall belong to such Mortgage Loan Buyer.

“Default Investment” means a money market fund whose investments are limited to
obligations issued by, or the full and timely payment of principal of and
interest on which is fully guaranteed by, the United States of America or any
agency or instrumentality thereof (which agency or instrumentality is backed by
the full faith and credit of the United States of America), deposits into which
are available on demand or no later than the next following Business Day.

“Defaulted Loan” means any Mortgage Loan (i) which has a Monthly Payment that is
past its Due Date for a period of time extending beyond the close of business on
the corresponding day of the third calendar month immediately succeeding the
month in which such Due Date occurred, or, if there is no such corresponding day
(e.g., as when the third calendar month is a 30-day month and such Due Date
occurred on the 31st day of a month), then on the last day of such third
calendar month, without giving effect to any Monthly Advance, or (ii) which is a
Delinquent Loan for which the Servicer has not made a Monthly Advance and the
Servicer has delivered a certificate pursuant to Section 5.1 of the Mortgage
Loan Purchase and Servicing Agreement or (iii) where any other event has
occurred which gives the holder the right to accelerate payment of the Mortgage
Loan and/or take steps to foreclose on the Mortgage securing the Mortgage Loan
under the related Mortgage Note or other Loan Documents, including without
limitation the bankruptcy of the Mortgagor.

“Definitions List” means this Definitions List, as amended or modified from time
to time.

“Definitive Notes” is defined in Section 2.19(e) of the Base Indenture.

“Delinquency Rate” means for any Remittance Period, the rate equal to 12 times a
fraction, the numerator of which is the aggregate amount of Non-Recoverable
Advances for such Remittance Period and the denominator of which is the Average
Outstanding Purchase Price of the Mortgage Loans owned by the Issuer during such
Remittance Period.

“Delinquent Loan” means any Mortgage Loan which has a Monthly Payment that is
past its Due Date for a period of time extending beyond the close of business on
the corresponding day of the month immediately succeeding the month in which
such Due Date occurred, or, if there is no such corresponding day (e.g., as when
a 30-day month follows a 31-day month in which such Due Date occurred on the
31st day of such month), then on the last day of such immediately succeeding
month, up to but not including the corresponding day of the third calendar month
immediately succeeding the month in which such Due Date occurred, or, if there
is no such corresponding day (e.g., as when the third calendar month is a 30-day
month and such Due Date occurred on the 31st day of a month), then on the last
day of such third calendar month, without giving effect to any Monthly Advance.

“Depositary” means Deutsche Bank Trust Company Americas, not in its individual
capacity but solely as Depositary under the Depositary Agreement, or any
successor Depositary under the Depositary Agreement.

“Depositary Agreement” means the Depositary Agreement, dated as of the Initial
Closing Date, entered into by the Issuer and the Depositary, as the same may at
any time be amended, modified or supplemented.

“Depositary Incumbency Certificate” shall have the meaning specified in
Section 3.03(a) of the Security Agreement.

“Deposited Funds” has the meaning specified in Section 6.02 of the Security
Agreement.

“Depositor” means Home123 as the depositor under the Trust Agreement.

“Designated Excess Spread Amount” shall have the meaning specified in the
Interest Rate Swaps.

“Designated Representative” shall have the meaning specified in Section 3.03(b)
of the Security Agreement.

“Determination Date” means the 24th day of each month, or if such day is not a
Business Day, the preceding Business Day.

“Disbursement Account Agreement” means the Disbursement Account Agreement, dated
as of December 19, 2006, between the Issuer and the Custodian.

“Distribution Account” means, with respect to any Series of Notes, an account
established as such pursuant to the related Supplement.

“Distribution Date” means (i) after the conversion of any Class of Secured
Liquidity Notes to a Class of Extended Notes and until such Extended Notes are
paid in full, the 25th day of each calendar month (or if such day is not a
Business Day, the next following Business Day), (ii) each Final Maturity of each
Class of Extended Notes outstanding, and (iii) each date that Extended Notes are
redeemed.

“Dollar” and the symbol “$” mean the lawful currency of the United States.

“Draw” means, with respect to any HELOC, a borrowing by the related Mortgagor
under the related Mortgage Note.

“DTC” means The Depository Trust Company.

“Due Date” means, with respect to each Mortgage Loan, the day on which the
related Monthly Payment on such Mortgage Loan is due, exclusive of any grace
period.

“Effective Date” has the meaning specified in Section 4.01 of the Security
Agreement.

“Eligibility Criteria” has the meaning given in the Side Letter.

“Eligibility Representations” means the representations and warranties made by
each Seller with respect to each Mortgage Loan, set forth in Section 3.2 of the
Mortgage Loan Purchase and Servicing Agreement.

“Eligible Account” shall mean either (i) a segregated, non-interest bearing
trust account or (ii) a demand trust account with a bank having short-term debt
ratings of “A-1+” by S&P, “P-1” by Moody’s and, if rated by Fitch, “F1+” by
Fitch. In either case, the Collateral Agent on behalf of the Secured Parties
shall at all times be (x) the “entitlement holder” (within the meaning of
Section 8-102(a) of the New York UCC) to the extent that the Collateral Account
is a “securities account” (within the meaning of Section 8-501(a) of the New
York UCC), or (ii) the “customer” (within the meaning of Section 4-104 of the
New York UCC), to the extent that the Collateral Account shall be a “deposit
account” (within the meaning of Section 9-102(a) of the New York UCC).

“Eligible Institution” shall mean (i) Deutsche Bank National Trust Company
(while it shall satisfy any one of the requirements set forth in (ii), (iii), or
the proviso below), or (ii) any depositary institution, the deposits in which
are insured by the Federal Deposit Insurance Corporation and which at all times
has a short-term unsecured debt rating of “A-1+” by S&P, “P-1” by Moody’s and,
if rated by Fitch, “F1+” by Fitch or (iii) a depositary institution in respect
of which the Issuer has received written confirmation from the Rating Agencies
that the use of such institution will not result in the reduction or withdrawal
of the ratings on any of the Notes; provided, however, that an institution which
shall have corporate trust powers and which maintains any account hereunder as a
fully segregated trust account with the trust department of such institution
shall not be required to meet the foregoing rating requirements, and need only
at all times have a long-term unsecured debt rating of at least “Baa3” by
Moody’s so long as Moody’s is rating any of the Notes.

“Eligible Investments” means investments which mature no later than the Business
Day prior to the next following Payment Date in the following: (i) obligations
issued by, or the full and timely payment of principal of and interest on which
is fully guaranteed by, the United States of America or any agency or
instrumentality thereof (which agency or instrumentality is backed by the full
faith and credit of the United States of America), (ii) commercial paper notes
(other than the Senior Notes) rated (at the time of purchase) at least “A-l+” by
S&P, “P-1” by Moody’s and, if rated by Fitch, “F1+” by Fitch, (iii) certificates
of deposit, other deposits or bankers’ acceptances issued by or established with
commercial banks having short-term deposit ratings (at the time of purchase) of
at least “A-l+” by S&P, “P-1” by Moody’s and, if rated by Fitch, “F1+” by Fitch,
(iv) repurchase agreements involving any of the Eligible Investments described
in clauses (i) through (iii) hereof so long as the other party to the repurchase
agreement has short-term unsecured debt obligations or short-term deposits rated
(at the time of purchase) at least “A-l+” by S&P, “P-1” by Moody’s and, if rated
by Fitch, “F1+” by Fitch and (v) direct obligations of any money market fund or
other similar investment company all of whose investments consist of obligations
described in the foregoing clauses of this definition and that is rated “AAAm”
by S&P and “Aam” by Moody’s. In addition, any such Eligible Investment shall not
have an “r” highlighter affixed to its rating, and its term shall have a
predetermined fixed dollar amount of principal due at maturity that cannot vary
or change. Interest on any Eligible Investment shall be tied to a single
interest rate index plus a single fixed spread, if any, and move proportionately
with that index. Without limitation of the foregoing, “Eligible Investments” may
include investments for which the Collateral Agent or its Affiliates serves as
investment manager or advisor.

“Eligible Loan” means a Mortgage Loan (including a HELOC and any Additional
Balances related thereto) that satisfies the Eligibility Criteria, Eligibility
Representations, Portfolio Aging Limitations and which, taken together with the
other Mortgage Loans owned or to be owned by the Purchaser, does not cause a
breach of the Portfolio Criteria. An Eligible Loan includes, without limitation,
the Mortgage Loan File, Monthly Payments, Principal Prepayments, Liquidation
Proceeds, Condemnation Proceeds, Insurance Proceeds, REO Disposition Proceeds
and all other rights, benefits, proceeds and obligations arising from or in
connection with such Eligible Loan, but excludes any Excluded Amounts with
respect to HELOCs.

“Equivalent Security” means, with respect to a Mortgage Loan, a mortgage-backed
security issued by Fannie Mae, Freddie Mac, any FHLB or Ginnie Mae having a term
to final maturity equal to the original term to maturity of such mortgage loan
and an interest or pass-through rate equal to the interest rate on such mortgage
loan.

“Equivalent Security Price” means, with respect to each Mortgage Loan, the price
(expressed as a percentage of the unpaid principal balance thereof) of the
Equivalent Security for such Mortgage Loan (net of standard servicing fees and
agency fees). The price of an Equivalent Security shall be determined on any
date by the Reference Agent.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, in each case as in effect from time
to time. References to sections of ERISA also refer to any successor sections.

“ERISA Group” means the Issuer and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Issuer, are treated as a single employer
under Section 414 of the Internal Revenue Code.

“Euroclear” means Euroclear Bank S.A./N.V., as operator of the Euroclear System.

“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if:

(a) such Person shall become insolvent or admit in writing its inability to pay
its debts as they come due, or the commencement by such Person of a voluntary
case under the federal bankruptcy laws, as now or hereafter in effect, or any
other present or future federal or state bankruptcy, insolvency or similar law,
or the consent by such Person to the appointment of or taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of such Person or of any substantial part of its property or
the making by such Person of an assignment for the benefit of creditors or the
failure by such Person generally to pay its debts as such debts become due or
the taking of action by such Person in furtherance of any of the foregoing; or

(b) an involuntary petition or an involuntary proceeding shall have been filed
or commenced against such Person under the federal bankruptcy laws, as now or
hereafter in effect, or any other present or future federal or state bankruptcy
laws, as now or hereafter in effect, or any other present or future federal or
state bankruptcy, insolvency or similar law, or seeking the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of such Person or of any substantial part of its property, or
seeking the winding up or liquidation of the affairs of such Person and such
petition or proceeding shall not have been dismissed for a period of thirty
(30) days (in the case of the Issuer), or sixty (60) days (in any other case),
or an order or decree for relief against such Person shall be entered in any
such proceeding; or

(c) the board of directors of such Person (if such Person is a corporation or
similar entity) shall vote to implement any of the actions set forth in clause
(b) above.

“Event of Default” (i) with respect to the Secured Liquidity Notes and the
Extended Notes, has the meaning specified in Section 7.01 of the Security
Agreement, and (ii) with respect to the Subordinated Notes, has the meaning
specified in Section 9.1 of the Base Indenture.

“Excess Spread Rate” means an annual rate for each Remittance Period equal to
the difference between (A) and (B) where (A) equals the Loan Rate for such
Remittance Period and where (B) equals the sum of (i) the Funding Rate for such
Remittance Period, (ii) the Expense Rate for such Remittance Period, and
(iii) the Delinquency Rate for such Remittance Period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Date” shall have the meaning specified in Section 2.12(a)(ii) of the
Base Indenture.

“Excluded Amount” means, with respect to any HELOC, any Draws made by the
related Mortgagor under such Mortgage Loan after the Closing Date for such HELOC
which have not been purchased by the Purchaser as an Additional Balance with
respect to such HELOC in accordance with Section 2.1(a) of the Mortgage Loan
Purchase and Servicing Agreement, and the portion of any and all collections
received by the Servicer with respect to such HELOC allocated to such Draws
based on the pro rata allocation set forth in Section 4.27 of the Mortgage Loan
Purchase and Servicing Agreement.

“Expected Maturity” means, with respect to each Class of Secured Liquidity
Notes, the expected maturity date of such Class, which date shall be between one
(1) and one hundred and eighty (180) days from the date of issuance of such
Class, as set forth in the related instructions from the Issuer Agent delivered
in accordance with Section 4 of the Depositary Agreement.

“Expense Rate” means, for any Remittance Period, the rate equal to 12 times a
fraction, the numerator of which is the aggregate Allocated Expenses and
Servicing Fee for such Remittance Period and the denominator of which is the
Average Outstanding Purchase Prices of the Mortgage Loans owned by the Issuer
during such Remittance Period.

“Extended Note Amortization Event” means any time at which an Extended Note
remains outstanding for thirty (30) days following the conversion of the related
Secured Liquidity Note; provided, however, that any Extended Note Amortization
Event shall cease to exist and shall no longer be deemed to be continuing from
the date all Extended Notes are paid in full.

“Extended Note Calculation Agent” means the Collateral Agent or any successor
appointed pursuant to Section 4.06 of the Security Agreement.

“Extended Note Monthly Interest” means, with respect to each Class of Extended
Notes and each Distribution Date on which accrued interest on such Class is
payable, interest distributions with respect to such Class of Extended Notes
equal to the product of (i) the outstanding principal amount of such Class of
Extended Notes on the preceding Distribution Date (or in the case of the first
Distribution Date occurring after the related Expected Maturity, such Expected
Maturity) (after giving effect to all distributions and allocations made on such
preceding Distribution Date), (ii) the Extended Note Rate for the related
Interest Period and (iii) the actual number of days in such Interest Period
divided by three hundred and sixty (360).

“Extended Note Rate” means, for each Distribution Date, One-Month LIBOR plus
0.25% per annum.

“Extended Note Shortfall” has the meaning specified in Section 4.07 of the
Security Agreement.

“Extended Notes” means any one of the Extended Notes, resulting from the
conversion of a Secured Liquidity Note to an Extended Note pursuant to
Section 4.04 of the Security Agreement.

“Extended Notes Distribution Account” has the meaning set forth in Section 2(d)
of the Depositary Agreement.

“Facility Size” means an amount equal to the Program Size plus the
Overcollateralization Amount. On the Initial Closing Date, the Facility Size
shall be equal to the Program Size.

“Fannie Mae” means Fannie Mae, formerly known as the Federal National Mortgage
Association, or any successor thereto.

“Fannie Mae Guides” mean the Fannie Mae Sellers’ Guide and the Fannie Mae
Servicers’ Guide and all amendments and additions thereto.

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

“FHA” means the Federal Housing Administration, an agency within the United
States Department of Housing and Urban Development, or any successor thereto and
including the Federal Housing Commissioner and the Secretary of Housing and
Urban Development where appropriate under the FHA Regulations.

“FHA Loan” means a Mortgage Loan which qualifies for the issuance of a FHA
Mortgage Insurance Certificate.

“FHA Mortgage Insurance” means mortgage insurance authorized under
Sections 203(b), 203(k), 213, 221(d)(2), 222, and 235 of the Act and provided by
the FHA.

“FHA Mortgage Insurance Certificate” means the contractual obligation of the FHA
respecting the insurance of a Mortgage Loan.

“FHA Regulations” means regulations promulgated by HUD under the Federal Housing
Administration Act, codified in 24 Code of Federal Regulations, and other HUD
issuances relating to FHA Loans, including the related handbooks, circulars,
notices and mortgagee letters.

“FHLB” means any Federal Home Loan Bank, or any successor thereto.

“FHLB Guides” means the guidelines published by any FHLB and all amendments or
additions thereto.

“FICO Score” means a statistical credit score obtained by many mortgage lenders
in connection with a loan application to help assess a borrower’s
creditworthiness. A FICO Score is generated by models developed by a third party
and made available to lenders through three (3) national credit bureaus. The
FICO Score is based on a borrower’s historical credit data, including, among
other things, payment history, delinquencies on accounts, levels of outstanding
indebtedness, length of credit history, types of credit and bankruptcy
experience.

“Final Maturity” means, with respect to each Class of Extended Notes, the date
which is one hundred and twenty (120) days following the Expected Maturity of
such Class.

“Financial Covenants” means:

(i) the Performance Guarantor maintains, as of the last day of each of its
fiscal quarters, a Tangible Net Worth not less than the sum of (1) $750,000,000,
and (2) fifty percent (50%) of all increases in shareholders’ equity after
November 1, 2004.

(ii) the Performance Guarantor shall maintain its (1) status as a real estate
investment trust for purposes of U.S. federal income tax, and (2) a ratio of
Total Indebtedness to Tangible Net Worth not greater than 15:1 measured on the
last day of each of its fiscal quarters.

(iii) the Performance Guarantor shall have, on a consolidated basis, Liquidity
in an amount equal to not less than $60,000,000.

(iv) the Performance Guarantor shall not permit, for any period of two
consecutive fiscal quarters (each such period, a “Test Period”), Net Income for
such Test Period to be less than $1.00.

“Financing” means (i) securitizing prime mortgage loans, or (ii) funding prime
mortgage loans through a commercial paper program, repurchase facility, or loan
facility.

“First Lien Mortgage Loan” means a Mortgage Loan secured by a first lien
Mortgage on the related Mortgaged Property.

“First Pay Default Loan” means a Mortgage Loan for which the initial Monthly
Payment due thereon after origination is not made by the related Mortgagor
within forty-five (45) days after the Due Date therefor.

“Fitch” means Fitch, Inc. and any successor thereto.

“Form” has the meaning given in Section 9.8(b) of the Base Indenture.

“Freddie Mac” means Freddie Mac, formerly known as the Federal Home Loan
Mortgage Corporation, or any successors thereto.

“Freddie Mac Guides” means the Freddie Mac Sellers’ Guide and the Freddie Mac
Servicers’ Guide and all amendments and additions thereto.

“Funding Rate” means, for any Remittance Period, the rate equal to the weighted
average interest rate of the outstanding Secured Liquidity Notes, Extended
Notes, if any, and Subordinated Notes on each day of such Remittance Period.

“GAAP” means generally accepted accounting principles set forth in the
statements and pronouncements of the Financial Accounting Standards Board and
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants or in such other statements by such
other entity as may be approved by a significant segment of the accounting
industry.

“Ginnie Mae” means the Government National Mortgage Association, or any
successors thereto.

“Ginnie Mae Guides” means the Ginnie Mae Handbooks 5500.3 and all amendments or
additions thereto.

“Governmental Authority” means any Federal, state, local or foreign court or
governmental department, commission, board, bureau, agency, authority,
instrumentality or regulatory body.

“Guidelines” means the Freddie Mac Guides, Fannie Mae Guides, FHLB Guides or
Ginnie Mae Guides, as such guides have been amended from time to time with
respect to each Seller.

“HELOC” means an open-end, revolving, home equity line of credit underwritten in
accordance with the Sellers’ underwriting standards applicable to such products.

“High Cost Loan” means a mortgage loan classified as (a) a “high cost” loan
under the Home Ownership and Equity Protection Act of 1994, or (b) a “high
cost”, “threshold”, “covered”, “predatory” or similar loan under any applicable
federal, state or local law.

“Holder” means the holder of a Note.

“Home123” means Home123 Corporation, a California Corporation.

“HUD” means the Department of Housing and Urban Development, or any federal
agency or official thereof which may from time to time succeed to the functions
thereof with regard to FHA Mortgage Insurance. The term “HUD,” for purposes of
the Mortgage Loan Purchase and Servicing Agreement, is also deemed to include
subdivisions thereof such as the FHA and Ginnie Mae.

“Indebtedness” means, with respect to any Person at any time, without
duplication, all obligations of such Person which, in accordance with GAAP,
consistently applied, should be classified as liabilities on a consolidated
balance sheet of such Person, but in any event including: (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person upon which interest charges are customarily paid or accrued, (d) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person, (e) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services, but excluding accrued expenses and trade payables incurred and paid in
the ordinary course of business, (f) all obligations of others secured by any
lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, (g) all capitalized lease
obligations of such Person, (h) all obligations of such Person in respect of
interest rate protection agreements, (i) all obligations of such Person, actual
or contingent, in respect of letters of credit or banker’s acceptances, (j) all
obligations of any partnership or joint venture as to which such Person is or
may become personally liable, and (k) all guarantees by such Person of
Indebtedness of others, less (l) the aggregate amount of any indebtedness that
is reflected on the balance sheet of such Person in respect of obligations
incurred pursuant to a securitization transaction, solely to the extent such
obligations are secured by the assets securitized thereby and are non-recourse
to such Person.

“Indemnified Party” shall have the meanings set forth in Sections 16 and 17 of
the Custodial Agreement.

“Indenture” means the Base Indenture, together with all Indenture Supplements,
as the same may at any time be amended, modified or supplemented.

“Indenture Event of Default” means an event of default as set forth in the
Indenture.

“Indenture Supplement” or “Supplement” means an indenture supplement to the Base
Indenture with respect to any Series of Subordinated Notes.

“Indenture Trustee” means Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as indenture trustee under the Indenture, or any
successor indenture trustee under the Indenture.

“Initial Closing Date” means December 19, 2006.

“Initial Principal Amount” means the original principal amount of any
Subordinated Notes.

“Initial Purchase Price” has the meaning given in the Side Letter.

“Initial Purchaser” means Goldman Sachs Securities Inc. as initial purchaser of
the Subordinated Notes under the Subordinated Note Purchase Agreement.

“Insurance Proceeds” means, with respect to each Mortgage Loan, proceeds of
insurance policies insuring the related Mortgaged Property to the extent not
required to be released to a senior lienholder or the Mortgagor pursuant to the
terms of the related Loan Documents (but excluding, with respect to any HELOC,
any Excluded Amounts with respect thereto).

“Insured Amount” has the meaning given in Section 4.10 of the Mortgage Loan
Purchase and Servicing Agreement.

“Interest Component” means, with respect to Secured Liquidity Notes outstanding
at any time, the sum of (a) the portion of the face amount of outstanding
Secured Liquidity Notes issued on a discount basis representing the discount
incurred in respect thereof and (b) the amount of interest that would accrue
from the date of issuance to the Expected Maturity in respect of outstanding
Secured Liquidity Notes issued on an interest-bearing basis.

“Interest Only Loan” means a Mortgage Loan for which the Monthly Payment does
not include an amount in reduction of the principal balance of such Mortgage
Loan, provided that at the end of the applicable Interest Only Period, such
Mortgage Loan shall automatically be deemed no longer to be an Interest Only
Loan.

“Interest Only Period” means for any Mortgage Loan, the period, if any, during
which the Monthly Payments due with respect to such Mortgage Loan do not include
an amount in reduction of the principal balance of such Mortgage Loan.

“Interest Period” means with respect to each Class of Extended Notes
(i) initially, the period from and including the Expected Maturity to but
excluding the second Distribution Date following such Expected Maturity and
(ii) thereafter, the period from and including the immediately preceding
Distribution Date to and including the day immediately preceding such
Distribution Date; provided, however, in the case of the final payment of an
Extended Note, the Interest Period shall end on and include the day immediately
preceding the date on which such Extended Note is paid in full.

“Interest Rate Swap Event of Default” means an event of default under any
Interest Rate Swap.

“Interest Rate Swap Termination Event” means a termination event under any
Interest Rate Swap.

“Interest Rate Swaps” means the interest rate swap agreements, each dated as of
the date hereof, and any other interest rate swap agreement entered into between
the Purchaser and a Swap Counterparty separately, or any substitute interest
rate swaps entered into pursuant to the provisions of the Interest Rate Swaps,
in each case as the same may be at any time amended, modified or supplemented.

“Interim Payment Date” shall have the meaning set forth in each Interest Rate
Swap.

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Issuer” or “Purchaser” means St. Andrew Funding Trust, a Delaware statutory
trust, as issuer of the Notes.

“Issuer Agent” has the meaning set forth in Section 3.03(a) of the Security
Agreement.

“Issuer Incumbency Certificate” shall have the meaning specified in
Section 3.03(a) of the Security Agreement.

“Issuer Order” and “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.

“Junior Loan” means a HELOC or a Second Lien Mortgage Loan.

“Junior Loan Exposure Trigger Event” shall have the meaning set forth in the
Side Letter.

“Junior Loan Exposure Trigger Event Auction” has the meaning assigned to such
term in Section 2.8 of the Mortgage Loan Purchase and Servicing Agreement.

“Land Home Loan” means a mortgage loan secured by housing attached to real
property.

“LIBOR” has the meaning specified in Section 4.06 of the Security Agreement.

“LIBOR Business Day” shall mean any day on which dealings in deposits in U.S.
dollars are transacted in the London interbank market.

“LIBOR Determination Date” has the meaning specified in Section 4.06 of the
Security Agreement.

“Lien” means, when used with respect to any Person, any interest in any real or
personal property, asset or other right held, owned or being purchased or
acquired by such Person which secures payment or performance of any obligation,
and shall include any mortgage, lien, pledge, encumbrance, charge, retained
security title of a conditional vendor or lessor, or other security interest of
any kind, whether arising under a security agreement, mortgage, lease, deed of
trust, chattel mortgage, assignment, pledge, retention or security title,
financing or similar statement, or notice or arising as a matter of law,
judicial process or otherwise.

“Liquidation Proceeds” means all amounts received and retained in connection
with the liquidation of Defaulted Loans, but excluding, with respect to any
HELOCs, any Excluded Amounts related thereto.

“Liquidity” means, for any Person, the aggregate of all cash, Cash Equivalent
Investments, and Overcollateralization, less the amount of Restricted Cash owned
by such Person.

“List of Loans” shall have the meaning set forth in Section 8 of the Custodial
Agreement.

“Loan Documents” has the meaning assigned to such term in Section 2.1(b) of the
Mortgage Loan Purchase and Servicing Agreement.

“Loan Rate” means, for any Remittance Period, the rate equal to the average of
the rates calculated for each day of such Remittance Period, which rate for each
such day shall equal (A) the sum, for each Mortgage Loan owned by the Issuer at
the end of such day, of the product of (i) the Mortgage Interest Rate of such
Mortgage Loan and (ii) the Outstanding Purchase Price of such Mortgage Loan
divided by (B) the sum of the Outstanding Purchase Price of the Mortgage Loans
owned by the Issuer at the end of each day of such Remittance Period.

“Loan Tape” means a data file (which may be delivered in any format agreed from
time to time by the Issuer and each Swap Counterparty) containing, with respect
to each Mortgage Loan the subject of such Loan Tape, the fields of information
set forth on Exhibit G to the Mortgage Loan Purchase and Servicing Agreement.

“Loan Termination Date” means each day on which a deposit is made into the
Collateral Account in respect of Terminated Loans.

“Loan-to-Value Ratio” or “LTV” means, with respect to each Mortgage Loan, the
ratio expressed as a percentage of the outstanding principal balance of the
Mortgage Loan as of the date of origination of the Mortgage Loan, to the lesser
of (i) the most recently obtained Appraised Value of the Mortgaged Property and
(ii) if the Mortgage Loan was made to finance the acquisition of the related
Mortgaged Property, the purchase price of the Mortgaged Property.

“Manufactured Housing” means a unit of manufactured housing treated as real
estate under applicable state law.

“Manufactured Housing Loan” means any Mortgage Loan secured in whole or in part
by Manufactured Housing.

“Market Value” means, (i) for a Conforming Loan, the Equivalent Security Price
multiplied by the unpaid principal balance of such Conforming Loan, (ii) for a
Non-Conforming Loan, means the Equivalent Security Price reduced by the
Non-Conforming Loan Price Spread multiplied by the unpaid principal balance of
such Non-Conforming Loan, and (iii) for any Mortgage Loan other than a
Conforming Loan or a Non-Conforming Loan, the price thereof determined by the
Reference Agent in accordance with its customary practices.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, prospects or condition, financial or otherwise, of the
Purchaser or (b) the ability of the Purchaser, the Sellers, the Servicer or the
Performance Guarantor to perform any of their obligations under the Mortgage
Loan Purchase and Servicing Agreement or any of the other Program Documents.

“Maximum Indemnity Amount” for any calendar year shall mean the product of the
Program Size and 20 basis points.

“MERS” means Mortgage Electronic Registration Systems, Inc.

“MERS Mortgage” means any Mortgage that is recorded in the name of MERS, as
nominee for the Company (or in such substantially similar language as the
Company deems appropriate).

“Monthly Advance” means amounts advanced by the Servicer in respect of
Delinquent Loans and Defaulted Loans pursuant to Section 5.1 of the Mortgage
Loan Purchase and Servicing Agreement.

“Monthly Certificate” is defined in Section 4.1(a) of the Base Indenture.

“Monthly Noteholders Statement” means a statement substantially in the form of
Exhibit E to the Indenture.

“Monthly Payment” means the scheduled monthly payment of principal and interest
on a Mortgage Loan.

“Monthly Portfolio Report” means a report substantially in the form of Exhibit F
of the Mortgage Loan Purchase and Servicing Agreement.

“Monthly Remittance Date” means the 24th day of each month, or if such day is
not a Business Day, the preceding Business Day.

“Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.

“Mortgage” means the mortgage, deed of trust or other instrument which creates a
first or second priority lien on an estate in fee simple in real property
securing the Mortgage Note.

“Mortgage Interest Rate” means the annualized regular rate of interest borne on
a Mortgage Note relating to the Mortgage Loan.

“Mortgage Loan” means each prime mortgage loan (including HELOCs and any
Additional Balances related thereto sold, upon a Seller’s election, by such
Seller to the Purchaser pursuant to Section 2.1(a) of the Mortgage Loan Purchase
and Servicing Agreement on any Closing Date following the Closing Date for such
HELOC, but excluding any Excluded Amounts) identified in each Transfer
Supplement, including any servicing rights with respect thereto.

“Mortgage Loan Buyer” means a Securitization Vehicle or other Person that is
purchasing a Portfolio from the Purchaser (other than a Seller, the Servicer or
the Performance Guarantor in the case of a repurchase of a Mortgage Loan
pursuant to Sections 3.3, 6.2 or 7.1 of the Mortgage Loan Purchase and Servicing
Agreement).

“Mortgage Loan Buyer Account” has the meaning assigned to such term in Section
4.6(f) of the Mortgage Loan Purchase and Servicing Agreement.

“Mortgage Loan File” means the items pertaining to each Mortgage Loan referred
to in Section 2.1(b) of the Mortgage Loan Purchase and Servicing Agreement, and
any additional documents required to be added to the Mortgage Loan File pursuant
to the Mortgage Loan Purchase and Servicing Agreement.

“Mortgage Loan Purchase and Servicing Agreement” means the Mortgage Loan
Purchase and Servicing Agreement, dated as of the Initial Closing Date, among
the Issuer, the Sellers, the Servicer, and the Performance Guarantor, as the
same may at any time be amended, modified or supplemented.

“Mortgage Loan Schedule” has the meaning assigned to such term in the Custodial
Agreement.

“Mortgage Note” means the note or other evidence of the indebtedness of a
Mortgagor secured by a Mortgage, relating to a Mortgage Loan, other than HELOCs,
and with respect to any HELOC, the Credit Line Agreement.

“Mortgaged Property” means the real property securing repayment of the debt
evidenced by a Mortgage Note.

“Mortgage Transfer Agent” means the Servicer in such capacity pursuant to
Section 7.2 of the Mortgage Loan Purchase and Servicing Agreement.

“Mortgagee” means the lender on a Mortgage Note.

“Mortgagor” means the obligor on a Mortgage Note.

“Mortgagor’s Statement of Value” means a certification as to the fair market
value of the related Mortgaged Property made by a Mortgagor who meets the
financial and credit requirements of the Agencies to permit a mortgage loan
originator’s reliance upon such certification in lieu of an appraisal.

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

“NCMC Effective Date” has the meaning set forth in Section 12.17 of the Mortgage
Loan Purchase and Servicing Agreement.

“Negative Amortization Loan” means any Senior Loan with a feature permitting one
or more amounts owing to be capitalized, or which otherwise permits negative
amortization of the principal balance, including without limitation, option ARM
mortgage loans and reverse mortgage loans.

“Net Worth” with respect to any Person, shall mean the excess of total assets of
such Person over total liabilities of such Person, determined in accordance with
GAAP.

“No Documentation Loan” means any Mortgage Loan that has been underwritten by a
Seller with limited documentation and/or verification requirements based upon
the Mortgagor’s credit and other qualifying factors, including Mortgage Loans in
which (i) the Mortgagor’s source of income is verified, but the income amount is
neither disclosed nor verified; (ii) the Mortgagor’s employment, income or
assets are not disclosed or verified, or (iii) the Mortgagor’s employment is
stated and verified but the Mortgagor’s income and assets are stated but not
verified.

“Non-Conforming Loan” means a Mortgage Loan which substantially conforms to the
Guidelines except (i) the principal amount thereof may exceed the principal
amount of loans which conform to the Guidelines or (ii) for other specified
exceptions to the Guidelines that are consistent with a Seller’s underwriting
criteria, and which is originated in all material respects pursuant to such
Seller’s “Jumbo” loan program.

“Non-Conforming Price Spread” means, with respect to each Non-Conforming Loan,
the reduction in Equivalent Security Price, as determined by the Reference Agent
(generally understood to be a fixed rate or adjustable rate spread based on then
current spreads for the applicable payment and coupon).

“Non-Owner Occupied Loan” means any Mortgage Loan in respect of which the
related Mortgaged Property is not the primary residence of the related
Mortgagor.

“Non-Recoverable Advances” means, for any Remittance Period, the amount of
Monthly Advances that the Servicer was not required to make pursuant to
Section 5.1 of the Mortgage Loan Purchase and Servicing Agreement, because such
Monthly Advances were deemed not to be recoverable in the Servicer’s reasonable
judgment.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency, or on the books of a Person maintaining an account with such
Clearing Agency (directly or as an indirect participant, in accordance with the
rules of such Clearing Agency).

“Note Rate” means, with respect to any Series of Notes, the rate at which
interest accrues on the Notes of such Series of Notes (or formula on the basis
of which such rate shall be determined) as stated in the applicable Supplement.

“Note Register” means the register maintained pursuant to Section 2.9(a) of the
Base Indenture, providing for the registration of the Notes and transfers and
exchanges thereof.

“Noteholder” means the holder of a Note.

“Notes” means, collectively, the Senior Notes and the Subordinated Notes.

“Obligations” has the meaning specified in Section 2.01 of the Security
Agreement.

“Officer’s Certificate” means a certificate signed by an Authorized Officer of
the Issuer.

“One-Month LIBOR” means the rate derived using the method set forth in Section
4.06(b) of the Security Agreement.

“One Payment Delinquent Loan” means any Delinquent Loan for which the Monthly
Payment that is most past due is a Monthly Payment that is more than one month
but less than two months past its Due Date (or, if the Due Date in any month
does not correspond to a day in such month (e.g, when a Due Date occurs on the
31st day of a 30 day calendar month) then on the last day of such month) without
giving effect to any Monthly Servicer Advance.

“Opinion of Counsel” means a written opinion from legal counsel who is
acceptable to the Collateral Agent. The counsel may be an employee of or counsel
to the Issuer, unless the Required Senior Noteholders or each Swap Counterparty
shall notify the Collateral Agent in writing of objection thereto.

“Outstanding Program Amount” means, as of any day, the aggregate of the
Outstanding Purchase Price of all Mortgage Loans owned by the Purchaser on that
day.

“Outstanding Purchase Price” means, with respect to any Mortgage Loan and any
date of determination, (i) the Initial Purchase Price of such Mortgage Loan
(including, without limitation, with respect to any HELOC, the Initial Purchase
Price of any Additional Balance related thereto sold, upon a Seller’s election,
by such Seller to the Purchaser pursuant to Section 2.1(a) of the Mortgage Loan
Purchase and Servicing Agreement on any Closing Date subsequent to the Closing
Date for such HELOC), less (ii) the amounts of any payments received by the
Purchaser in respect of Acquisition Date Accrued Interest, less (iii) all
previous principal payments made on such Mortgage Loan after acquisition by the
Purchaser and deposited into the Collateral Account prior to such date of
determination (excluding with respect to any HELOC, any Excluded Amounts related
thereto); provided, however, that after any Loan Termination Date or any date on
which a Mortgage Loan is repurchased by a Seller or the Servicer pursuant to
Sections 3.3, 3.5(c), 6.2 or 7.1 of the Mortgage Loan Purchase and Servicing
Agreement, the Outstanding Purchase Price of such Terminated Loan or such
repurchased Mortgage Loan shall be zero.

“Overcollateralization” means, as of any date of determination for any Person,
the excess of (i) the collateral value of assets pledged by that Person to a
lender under a committed warehouse or repurchase facility (after taking into
account required haircuts) over (ii) the aggregate amount of the advances or
loans made by the lender to the borrower under any such committed warehouse or
repurchase facility.

“Overcollateralization Amount” means as of any date of determination, an amount
equal to (A) the Unapplied Principal Collections on such date, plus (B) the
excess of (i) the aggregate Outstanding Purchase Price of the Mortgage Loans
owned by the Issuer over (ii) the aggregate Outstanding Purchase Price of any
Defaulted Loans owned by the Issuer on such date, plus (C) the Capitalized
Interest Component on such date, plus (D) any cash and Eligible Investments in
the Collateral Account held by the Issuer on such date, minus (E) the sum of
(i) the Credits Outstanding on such date and (ii) the Principal Amount of the
Subordinated Notes, including any Principal Amount Charge-Offs not reinstated as
of such date.

“Owner Trustee” means Christiana Bank & Trust Company, acting not in its
individual capacity but solely as Owner Trustee under the Trust Agreement.

“Partial Termination” means the termination of a portion of each Interest Rate
Swap in accordance with Section 5 thereof.

“Paying Agent” shall have the meaning specified in Section 2.9(a) of the Base
Indenture.

“Payment Date” means the 25th day of each calendar month (or if any such day is
not a Business Day, the next following Business Day), commencing [     ], 2007.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to all or any of its functions under ERISA.

“Performance Guarantor” means New Century Financial Corporation, a Maryland
corporation, as performance guarantor pursuant to Section 13.1 of the Mortgage
Loan Purchase and Servicing Agreement.

“Permanent Global Note” has the meaning specified in Section 2.8(b) of the Base
Indenture.

“Permitted Liens” means (i) Liens for current taxes not delinquent or for taxes
being contested in good faith and by appropriate proceedings, and with respect
to which adequate reserves have been established, and are being maintained, in
accordance with GAAP, (ii) mechanics’, materialmen’s, landlords’, warehousemen’s
and carrier’s Liens, and other Liens imposed by law, securing obligations
arising in the ordinary course of business that are not more than thirty days
past due or are being contested in good faith and by appropriate proceedings and
with respect to which adequate reserves have been established, and are being
maintained, in accordance with GAAP and (iii) the Liens in favor of the
Collateral Agent pursuant to the Security Agreement.

“Person” means and includes an individual, a partnership, a corporation, a
statutory trust, a joint stock company, a limited liability company, an
unincorporated association, a joint venture or other entity or a government or
an agency or political subdivision or instrumentality thereof.

“PMI Policy” means a policy of primary mortgage guaranty insurance issued by a
Qualified Insurer.

“Pool” is defined in Section 7.03 of the Security Agreement.

“Portfolio” means a Mortgage Loan and/or Additional Balance or pool of Mortgage
Loans and/or Additional Balances sold to the Purchaser on a Closing Date
pursuant to the terms of the Mortgage Loan Purchase and Servicing Agreement and
the applicable Transfer Supplement.

“Portfolio Aging Limitations” is defined in the Side Letter.

“Portfolio Criteria” is defined in the Side Letter.

“Potential Event of Default” means any occurrence or event which, with the
giving of notice, the passage of time or both, would constitute an Event of
Default.

“Principal Amount” means, with respect to any Series of Subordinated Notes and
any date of determination, the Initial Principal Amount of such Series of
Subordinated Notes on the date of issuance thereof, less the aggregate amount of
any Principal Amount Charge-Offs allocated to such Series of Subordinated Notes,
plus the aggregate amount of any Principal Amount Reinstatements allocated to
such Series of Subordinated Notes, less any amounts paid to the holders of such
Series of Subordinated Notes in respect of the Principal Amount thereof.

“Principal Amount Charge-Off” is defined in Section 2.6 of the Base Indenture.

“Principal Amount Reinstatement” is defined in Section 2.6 of the Base
Indenture.

“Principal Component” means (a) the issue price of Secured Liquidity Notes
issued on a discount basis and (b) the principal amount of Secured Liquidity
Notes issued on an interest-bearing basis.

“Principal Paydown Auction” means an auction conducted in accordance with
Section 4.1(a) of the Mortgage Loan Purchase and Servicing Agreement.

“Principal Prepayment” means any payment or other recovery of principal made on
a Mortgage Loan which is received in advance of its scheduled Due Date,
including any prepayment penalty or premium thereon, which is not accompanied by
an amount of interest representing scheduled interest due on any date or dates
in any month or months subsequent to the month of prepayment (but excluding any
Excluded Amounts with respect to any HELOC).

“Principal Terms” is defined in Section 2.3 of the Base Indenture.

“Priority of Payments” means the priority of payments set forth in Section 2.01
or Section 6.03, as applicable, of the Security Agreement.

“Proceeds Account” as to each Mortgage Loan, means any separate account or
accounts created and maintained pursuant to Section 4.7 of the Mortgage Loan
Purchase and Servicing Agreement.

“Program” means the mortgage loan funding, sale and purchase program
contemplated by the Program Documents.

“Program Documents” means and includes the Security Agreement, the Indenture,
the Custodial Agreement, the Disbursement Account Agreement, the Mortgage Loan
Purchase and Servicing Agreement, the Trust Agreement, the Depositary Agreement,
the Interest Rate Swaps, the Rated Bidder Letter, the Subordinated Note Purchase
Agreement and the SLN Placement Agent Agreement.

“Program Notional Amount” with respect to each Interest Rate Swap, means the
amount set forth in such Interest Rate Swap as the Program Notional Amount.

“Program Size” means the sum of the Series Program Sizes (as such limit may be
increased or decreased in accordance with the Program Documents).

“Purchase Agreement” means the Mortgage Loan Purchase and Servicing Agreement.

“Purchase Price” has the meaning assigned to such term in Section 11.2 of the
Mortgage Loan Purchase and Servicing Agreement.

“Purchaser” means the Issuer.

“Qualified Bidder” means a nationally or regionally recognized prominent
participant in the mortgage loan finance market segment in which the Company
does business, including any Swap Counterparty if such Swap Counterparty submits
a bid in the related sale or auction.

“Qualified Depository” means any depository the accounts of which are insured by
the FDIC through the BIF or the SAIF and the debt obligations of which are rated
“Aa2,” “AA” and “AA” or better by Moody’s, S&P and, if rated by Fitch, Fitch,
respectively, or such depository as shall be acceptable to Moody’s, S&P and
Fitch, as applicable.

“Qualified Insurer” means a mortgage guaranty insurance company duly authorized
and licensed where required by law to transact mortgage guaranty insurance
business and approved as an insurer by any of the Agencies.

“Qualified Institution” means a depositary institution or trust company (which
may include the Collateral Agent) organized under the laws of the United States
of America or any one of the states thereof or the District of Columbia;
provided, however, that at all times such depositary institution or trust
company is a member of the FDIC and has (i) from S&P a long-term indebtedness
rating not lower than “AA-” and a short-term indebtedness rating of “A-l+”, from
Moody’s a long-term indebtedness rating not lower than “A2” and a short-term
indebtedness rating of “P-1”, and from Fitch a long-term indebtedness rating not
lower than “AA-” and a short-term indebtedness rating of “F1+”, or (ii) such
other rating which satisfies the Rating Agency Confirmation Condition.

“Qualified Purchaser” means a regular purchaser in the market for mortgage
loans.

“Quarterly Compliance Certificate” means a certificate substantially in the form
of Exhibit H of the Mortgage Loan Purchase and Servicing Agreement.

“Rated Bidder” means a Person with a “P-1” rating from Moody’s, which, pursuant
to the Rated Bidder Letter, shall be obligated to make a bid on non-Delinquent
Loans and non-Defaulted Loans in any Termination Event Auction, Principal
Paydown Auction, or Junior Loan Exposure Trigger Event Auction.

“Rated Bidder Letter” means a letter in the form annexed as Exhibit B to the
Mortgage Loan Purchase and Servicing Agreement.

“Rating Agency” or “Rating Agencies” with respect to the Company or the Notes,
shall refer to S&P and Moody’s; and with respect to Eligible Investments, a
Qualified Depositary, or any Swap Counterparty, shall refer to S&P, Moody’s and,
if applicable, Fitch.

“Rating Agency Confirmation” and “Rating Agency Confirmation Condition” mean,
with respect to any action, that each Rating Agency shall have notified the
Issuer, the Collateral Agent and the Depositary in writing that such action will
not result in a reduction or withdrawal of the rating (in effect immediately
before the taking of such action) of any outstanding Notes with respect to which
it is a Rating Agency and, with respect to the issuance of Notes, “Rating Agency
Confirmation” and “Rating Agency Confirmation Condition” also mean, in addition
to the above, that each Rating Agency that is referred to in the Security
Agreement as being required to deliver its rating with respect to such Notes
shall have notified the Issuer, the Collateral Agent and the Depositary in
writing that such rating has been issued by such Rating Agency.

“Reference Banks” has the meaning specified in Section 4.06 of the Security
Agreement.

“Reference Agent” means New Century Mortgage Corporation, or such other Person
as may be appointed as Reference Agent pursuant to the Reference Agent
Agreement.

“Reference Agent Agreement” means the Reference Agent Agreement between the
Issuer and the Reference Agent, dated as of the Initial Closing Date.

“Registrar” shall have the meaning specified in Section 2.9(a) of the Base
Indenture.

“Regulation S” shall have the meaning specified in Section 2.8(a)(ii) of the
Base Indenture.

“Reimbursable Expenses” shall mean an amount equal to any costs and expenses
related to indemnities, tax gross ups or other similar items, Initial Purchaser
indemnity, SLN Placement Agent indemnity, Collateral Agent indemnity, Custodian
indemnity, Depositary indemnity, Indenture Trustee indemnity, Owner Trustee
indemnity, and any extraordinary expenses; provided, however, that, on an
annualized basis, Reimbursable Expenses may not exceed the Maximum Indemnity
Amount.

“Remittance Period” with respect to each Monthly Remittance Date, means the
calendar month immediately preceding such Monthly Remittance Date.

“REO Disposition” means the final sale by the Servicer of any REO Property.

“REO Disposition Proceeds” means all amounts received with respect to a REO
Disposition pursuant to Section 4.17 of the Mortgage Loan Purchase and Servicing
Agreement, net of (i) costs related thereto (including unreimbursed Servicing
Advances) and (ii) unreimbursed Monthly Advances relating to the related
Mortgage Loan (but excluding any Excluded Amounts with respect to any HELOC).

“REO Property” means a Mortgaged Property acquired by the Servicer on behalf of
the Purchaser through foreclosure or by deed in lieu of foreclosure, as
described in Section 4.17 of the Mortgage Loan Purchase and Servicing Agreement.

“Repurchase Price” means, with respect to each Mortgage Loan that is repurchased
by a Seller or the Servicer pursuant to Sections 3.3, 3.5(c), 6.2 or 7.1 of the
Mortgage Loan Purchase and Servicing Agreement, the Outstanding Purchase Price
of such loan plus accrued and unpaid interest to (but not including) the date of
repurchase, as certified to the Collateral Agent by the Servicer.

“Repurchase Trigger” means, with respect to the repurchase and sale obligations
of the Sellers or the Servicer pursuant to Sections 3.3, 4.3 or 6.2
respectively, any Mortgage Loan due for repurchase or sale pursuant to
Sections 3.3, 4.3 or 6.2 may remain unsold or not repurchased (as the case may
be) for thirty (30) days following the date on which such Mortgage Loan was due
for repurchase or within which such sale was to be sought pursuant to
Sections 3.3, 4.3 or 6.2, provided, that the aggregate Outstanding Purchase
Price of all Mortgage Loans unsold or not repurchased pursuant to the foregoing
shall not be greater than $3,000,000.

“Request for Release” means that certain request for release of documents in the
form of Exhibit B to the Custodial Agreement.

“Required Draw Amount” shall have the meaning specified in Section 6.05(c)
or Section 6.05(d) of the Security Agreement.

“Required Enhancement Amount” means on any day an amount equal to the sum of
(A), the product of (x) the Credit Amount Percentage, and (y) the Program Size,
plus (B) the Required Reserve Fund Amount.

“Required Noteholders” means the Required Senior Noteholders and the Required
Subordinated Noteholders.

“Required Report” means each of the Servicer Report, the Monthly Portfolio
Report, the Weekly Loan Tape and the Quarterly Compliance Certificate.

“Required Reserve Fund Amount” means, on any day, an amount equal to the product
of (x) the Required Reserve Fund Percentage, and (y) the Program Size.

“Required Reserve Fund Percentage” is defined in the Side Letter.

“Required Senior Noteholders” means Senior Noteholders holding in excess of
fifty percent (50%) of the aggregate principal amount of all Senior Notes voting
as a single class (excluding, for the purposes of making the foregoing
calculations, any Senior Notes held by the Sellers or the Servicer or any
Affiliate of the Sellers or the Servicer).

“Required Subordinated Noteholders” means Subordinated Noteholders holding in
excess of fifty percent (50%) of the aggregate principal amount of all
Subordinated Notes voting as a single class (excluding, for the purposes of
making the foregoing calculations, any Subordinated Notes held by the Sellers or
the Servicer or any Affiliate of the Sellers or the Servicer).

“Required Swap Counterparties” means Swap Counterparties with Sharing
Percentages aggregating at least 66 2/3%.

“Requirements of Law” means, with respect to any Person or any of its property,
the certificate of incorporation or articles of association and by-laws or other
organizational or governing documents of such Person or any of its property, and
any law, treaty, rule or regulation, or determination of any arbitrator or
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject, whether Federal, state or local (including, without limitation, usury
laws, the Federal Truth in Lending Act and retail installment sales acts).

“Reserve Fund” means the fund established by the Issuer pursuant to Section 6.05
of the Security Agreement.

“Responsible Officer” means, with respect to the Custodian, any Principal, Vice
President, any Assistant Vice President, any Managing Director, any Assistant
Secretary, any Assistant Treasurer, any Senior Trust Officer, any Assistant
Trust Officer, any Trust Officer or any other officer associated with the
corporate trust department of the Custodian customarily performing functions
similar to those performed by any of the above designated officers and also
means, with respect to a particular matter, any other officer to whom such
matter is referred because of that officer’s actual knowledge of and familiarity
with the particular subject.

“Restricted Cash” means all cash and Cash Equivalent Investments that are
subject to a Lien in favor of any Person other than the Collateral Agent on
behalf of the Secured Parties, that are required to be maintained by the
Purchaser pursuant to a Contractual Obligation or as a result of the operation
of law.

“Restricted Global Note” shall have the meaning specified in Section 2.8(a) of
the Base Indenture.

“Review Procedure” means the document review procedure set forth on Exhibit D to
the Custodial Agreement.

“Rule 144A” shall have the meaning specified in Section 2.8(a)(ii) of the Base
Indenture.

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

“SAIF” means the Savings Association Insurance Fund, or any successor thereto.

“Sale Price” has the meaning assigned to such term in Section 4.2(e) of the
Mortgage Loan Purchase and Servicing Agreement.

“Scheduled Payment Date” means, with respect to any Series of Subordinated
Notes, the payment date set forth in the Indenture Supplement for such Series as
the scheduled payment date for the payment of the principal amount of such
Subordinated Notes to each Subordinated Noteholder.

“Second Lien Mortgage Loan” means a Mortgage Loan, other than a HELOC, secured
by a second lien Mortgage on the related Mortgaged Property.

“Secured Liquidity Note Account” has the meaning set forth in Section 2 of the
Depositary Agreement.

“Secured Liquidity Notes” means any one of the Secured Liquidity Notes, executed
from time to time by the Issuer and authenticated by or on behalf of the
Depositary, substantially in the form of Exhibit A or Exhibit B to the
Depositary Agreement.

“Secured Parties” and “Secured Party” are defined in the recitals to the
Security Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Securitization” or “Securitized” means a transaction in which each Mortgage
Loan or pool of Mortgage Loans (or any Additional Balances) designated by the
Issuer is financed through or sold to a Securitization Vehicle.

“Securitization Vehicle” means Ginnie Mae, Fannie Mae, FHLB, or Freddie Mac or
any trust, partnership, corporation, limited liability company, limited
liability partnership, other state law entity or Person that is created for the
principal purpose of owning or holding a Mortgage Loan or Mortgage Loans (or any
Additional Balances) which are the subject of a Securitization.

“Security Agreement” means the Security Agreement, dated as of the Initial
Closing Date, between the Issuer and the Collateral Agent, as the same may at
any time be amended, modified or supplemented.

“Security Agreement Event of Default” means an event of default set forth in the
Security Agreement.

“Seller” means each of Home123 Corporation and New Century Mortgage Corporation.

“Seller Documents” means the Mortgage Loan Purchase and Servicing Agreement and
the Custodial Agreement.

“Senior Noteholder” means the holder of a Senior Note.

“Senior Loan” means a Mortgage Loan other than a Junior Loan.

“Senior Notes” means, collectively, the Secured Liquidity Notes and the Extended
Notes.

“Series” means (x) the Secured Liquidity Notes and Extended Notes (such Secured
Liquidity Notes and Extended Notes taken together as one series) or (y) any
series of Subordinated Notes, as the context may require.

“Series 2007-A Supplement” means the Supplement establishing the Series 2007-A
Subordinated Notes, dated as of the Series Closing Date for such Series of
Subordinated Notes.

“Series Closing Date” means, with respect to any Series of Subordinated Notes or
Senior Notes, the date of issuance of such Series of Subordinated Notes or
Senior Notes, as specified in the related Indenture Supplement or the Security
Agreement.

“Series Program Size” means, with respect to the Secured Liquidity Notes and
Extended Notes, collectively, the amount set forth in Section 4.09 of the
Security Agreement, as increased or decreased in accordance with the Program
Documents (including, without limitation, the principal amount of Subordinated
Notes required to be issued in connection therewith).

“Servicer” means New Century Mortgage Corporation, as Servicer under the
Mortgage Loan Purchase and Servicing Agreement, or any successor Servicer
appointed under the Mortgage Loan Purchase and Servicing Agreement.

“Servicer Documents” means the Mortgage Loan Purchase and Servicing Agreement
and any written certificates, statements or instruments delivered by the
Servicer to the Issuer pursuant thereto.

“Servicer Event of Default” means a “Servicer Event of Default” as defined in
Section 10.1 of the Mortgage Loan Purchase and Servicing Agreement.

“Servicer Report” has the meaning assigned to such term in Section 4.18 of the
Mortgage Loan Purchase and Servicing Agreement.

“Servicing Advances” means all customary, reasonable and necessary “out of
pocket” costs and expenses other than Monthly Advances (including reasonable
attorneys’ fees and disbursements) incurred in the performance by the Servicer
in connection with a default or other unanticipated occurrence with respect to
each Mortgage Loan owned by the Purchaser (and not including the performance of
its ordinary and customary activities as Servicer), including, but not limited
to, the cost of (a) the preservation, restoration and protection of the
Mortgaged Property, (b) any enforcement or judicial proceedings, including
foreclosures, (c) the management and liquidation of any REO Property and (d) any
advances of taxes, insurance premiums and other charges made pursuant to
Section 4.9 of the Mortgage Loan Purchase and Servicing Agreement as a
consequence of the default by the Mortgagor on its obligation to pay such
amounts.

“Servicing Fee” with respect to the services provided by the Servicer pursuant
to the Mortgage Loan Purchase and Servicing Agreement, a monthly servicing fee
of one half of one percent (0.50%) per annum on the Outstanding Purchase Price
of Mortgage Loans held by the Purchaser as of the first day of such month.

“Servicing File” has the meaning assigned to such term in Section 2.1(b) of the
Mortgage Loan Purchase and Servicing Agreement.

“Sharing Percentage” means, with respect to each Interest Rate Swap, the
percentage expressed as a fraction, the numerator of which is the Program
Notional Amount for such Interest Rate Swap and the denominator of which is the
Program Size.

“Side Letter” means the Side Letter, dated as of the date hereof, among the
Sellers, the Servicer, the Purchaser and the Collateral Agent.

“SLN Extension Event” means with respect to any Secured Liquidity Note,
such Secured Liquidity Note is not paid in full on its Expected Maturity and, as
a result, such Secured Liquidity Note is converted to an Extended Note pursuant
to Section 4.04 of the Security Agreement.

“SLN Placement Agent” means Goldman Sachs & Co., Lehman Brothers Inc., and such
others as may be appointed by the Issuer from time to time, each as a SLN
Placement Agent pursuant to the SLN Placement Agent Agreement.

“SLN Placement Agent Agreement” means the private placement agreement, dated as
of [     ], 2007, among the SLN Placement Agents, the Servicer and the Issuer,
as the same may at any time be amended, modified or supplemented.

“Subordinated Note Paying Agent” is defined in Section 2.9 of the Indenture.

“Subordinated Note Purchase Agreement” means each subordinated note purchase
agreement, if any, entered into by the Issuer, the Sellers and the Initial
Purchasers in connection with the issuance of any Series of Subordinated Notes.

“Subordinated Note Registrar” is defined in Section 2.9 of the Indenture.

“Subordinated Noteholder” means a holder of a Subordinated Note.

“Subordinated Noteholder Representative” shall have the meaning set forth in the
related Supplement.

“Subordinated Notes” means the Series 2007-A Subordinated Notes and each
additional series of subordinated notes that may be issued from time to time
pursuant to the Indenture.

“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.

“Swap Counterparty” means ABN AMRO Bank, N.V., and each Person which is a
commercial bank or financial institution having a short-term credit rating of
“A-1+”, “P-1” and “F1+” from S&P, Moody’s and, if rated by Fitch, Fitch,
respectively, and a long-term credit rating of at least “AA-”, “Aa3” and “AA-”
from S&P, Moody’s and, if rated by Fitch, Fitch, respectively, and which becomes
a swap counterparty under an Interest Rate Swap, provided, however, that no such
other Person may become a Swap Counterparty after the date hereof without having
first obtained Rating Agency Confirmation.

“Swap Default” means the occurrence of an event described in Section 11.2(e)(ii)
of the Mortgage Loan Purchase and Servicing Agreement, without giving effect to
the Swap Trigger.

“Swap Failure” means the occurrence of an event described in Section 11.2(e)(ii)
of the Mortgage Loan Purchase and Servicing Agreement.

“Swap Trigger” means, with respect to the Interest Rate Swap the subject of such
trigger, the failure to pay or post an amount in excess of $200,000 that is due
for payment or posting pursuant to the terms of such Interest Rate Swap.

“Tangible Net Worth” means, with respect to any Person, as of any date of
determination, the consolidated Net Worth of such Person and its subsidiaries,
less the consolidated net book value of all assets of such Person and its
subsidiaries (to the extent reflected as an asset on the balance sheet of such
Person or any subsidiary of such Person at such date) which will be treated as
intangibles under GAAP, including, without limitation, such items as deferred
financing expenses, net leasehold improvements, goodwill, trademarks, trade
names, service marks, copyrights, patents, licenses and unamortized debt
discount and expense; provided, that, residual securities owned by such Person
shall not be treated as intangibles for purposes of this definition.

“Temporary Global Note” has the meaning specified in Section 2.16 of the Base
Indenture.

“Terminated Loan” has the meaning given in each Interest Rate Swap.

“Termination Event” shall have the meaning assigned to such term in Section 11.2
of the Mortgage Loan Purchase and Servicing Agreement.

“Termination Event Auction” shall have the meaning assigned to such term in
Section 11.2 of the Mortgage Loan Purchase and Servicing Agreement.

“Three Payment Delinquent Loan” means any Delinquent Loan for which the Monthly
Payment that is most past due is a Monthly Payment that is three months or more
past its Due Date (or, if the Due Date in any month does not correspond to a day
in such month (e.g, when a Due Date occurs on the 31st day of a 30 day calendar
month), then on the last day of such month) without giving effect to any Monthly
Servicer Advance.

“Total Indebtedness” means, at any time, the aggregate Indebtedness of any
Person and its subsidiaries.

“Transfer Agent” has the meaning specified in Section 2.12(a)(iii) of the Base
Indenture.

“Transfer Supplement” means the document pursuant to which a Portfolio is sold
by a Seller to the Purchaser, a form of which is attached as Exhibit A (or any
electronic medium containing substantially equivalent information) to the
Mortgage Loan Purchase and Servicing Agreement.

“Transmittal Letter” means a transmittal letter in the form attached to the
Custodial Agreement as Exhibit E, including the form of Bailee Letter annexed
thereto.

“Trust Agreement” means the trust agreement of St. Andrew Funding Trust, dated
as of the Initial Closing Date, among the Depositor, the Administrator and the
Owner Trustee, as the same may at any time be amended, modified or supplemented.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended.

“Trust Officer” means, in relation to the Collateral Agent, any trust officer,
Director, Managing Director, Associate, Vice President or Assistant Vice
President, or any other officer customarily performing functions similar to
those performed by the person who at the time shall be such officer and is
assigned to its Corporate Trust office, or to whom any corporate trust matter is
referred because of his or her knowledge of and familiarity with a particular
subject, or any successor thereto responsible for the administration of the
Security Agreement.

“Two Payment Delinquent Loan” means any Delinquent Loan for which the Monthly
Payment that is most past due is a Monthly Payment that is more than two months
but less than three months past its Due Date (or, if the Due Date in any month
does not correspond to a day in such month (e.g., when a Due Date occurs on the
31st day of a 30 day calendar month), then on the last day of such month)
without giving effect to any Monthly Servicer Advance.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
specified jurisdiction.

“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.

“Unapplied Principal Collections” means, as of the close of business on any day,
the sum of all amounts on deposit in the Collection Account, if any,
constituting principal payments or principal collections to be deposited in the
Collateral Account pursuant to Section 4.6(d) of the Mortgage Loan Purchase and
Servicing Agreement.

“U.S. Government Obligations” means direct obligations of the United States of
America, or any agency or instrumentality thereof for the payment of which the
full faith and credit of the United States of America is pledged as to full and
timely payment of such obligations.

“U.S. Person” shall have the meaning under Regulation S under the Securities
Act.

“VA” means the U.S. Department of Veterans Affairs, an agency of the United
States of America, or any successor thereto including the Secretary of Veterans
Affairs.

“VA Loan” means a Mortgage Loan which is the subject of a VA Loan Guaranty
Certificate as evidenced by a VA Loan Guaranty Certificate, or a Mortgage Loan
which is a vendee loan sold by the VA.

“VA Loan Guaranty Certificate” means the obligation of the United States to pay
a specific percentage of a Mortgage Loan (subject to a maximum amount) upon
default of the Mortgagor pursuant to the Servicemen’s Readjustment Act, as
amended.

“Weekly Loan Tape” means a Loan Tape to be delivered to each Swap Counterparty
pursuant to Section 4.29 of the Mortgage Loan Purchase and Servicing Agreement.

“written” or “in writing” means any form of written communication, including,
without limitation, by means of telex, telecopier device, computer, telegraph or
cable.

